DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-17 have been cancelled. Claims 18, 21-23, 25-27, 30-36, and 39-40 have been amended. Claims 18-40 are pending for examination.

Response to Arguments
Applicant’s arguments, filed 09/08/2022, with respect to the rejection of claims 22-26, 31-40 under 35 U.C.C 112 have been fully considered and are persuasive.  The rejection of claims 22-26, 31-40 has been withdrawn. 

Applicant's arguments filed 09/08/2022, regarding rejections under 102/103, have been fully considered but they are not persuasive. 
Applicant argues that 
any supposed "teaching data" in Matsumoto does not include an "acquisition condition." The Office cites Matsumoto's 91[0079] and [0084] against the "teaching data" recited in claims 31 and 40, respectively. [[0079] states, e.g., that "the exposure condition for each cell group is acquired." But 1[0075] of that reference, which describes the operation of the exposure condition acquiring unit 24, discloses that the exposure condition for each cell group is acquired by way of a phase difference image of each cell group. And the approximation function f(t) discussed in Matsumoto's 1[0084] is described earlier in that reference at 1[0082] as being "determined based on ... average values al to a3 of the image signal values of the cell group." So although the alleged "teaching data" in Matsumoto may arguably include "teaching images," this reference does not expressly disclose that it also includes "an acquisition condition of the first teaching image," "an acquisition condition of the second teaching image," or "a setting value of an acquisition condition corresponding to an image with maximum image quality" as required by claims 31 and 40.
Examiner respectfully disagrees.
	In [0062]: “[0062] The imaging control unit 25 controls the imaging unit 10 to perform the low magnification imaging and the high magnification imaging described above. The imaging control unit 25 captures a phase difference image for each imaging target range IR1 in the imaging region R based on a preset initial exposure condition when performing low magnification imaging.” An initial imaging condition is used for imaging. See also [0072] “First, initial exposure conditions are set by the user using the input device 40. The imaging control unit 25 controls the imaging unit 10 based on the initial exposure condition, performs low magnification imaging, and acquires a phase difference image for each imaging target range IR1 of the imaging region R (S10).” [0081] clearly shows the previous imaging conditions affecting a subsequent image conditions based. [0016] further discloses “[0016] Further, in the image pickup apparatus according to the present invention, the exposure condition acquiring unit can determine the exposure condition based on a histogram of an image signal of a cell image of each cell group” the histogram serves as a model for determining acquisition condition for a subsequent image.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-21, 27, 30-31, 36, 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumoto  (JP2016208854A).

Regarding claim 18, Matsumoto teaches a microscope system comprising: 
a storage portion that stores a model of computation, which receives one or more input signals to decide one or more output signals ([0016] Further, in the image pickup apparatus according to the present invention, the exposure condition acquiring unit can determine the exposure condition based on a histogram of an image signal of a cell image of each cell group.); and 
a processor that, using the model of computation, determines an acquisition condition of a second image based on (i) a first image and (ii) an acquisition condition of the first image (Based on the image signal for each cell group imaged up to the N-th time, the image signal for each cell group after the N + 1-th time is estimated, and the exposure condition for high magnification imaging is determined based on the estimated image signal. [0080]), 
wherein the model of computation corresponds to a type of subject for acquiring an image (the exposure conditions for the plurality of imaging target ranges in the cell group for each cell group are based on the information of the cell group region. [0079]).

Regarding claim 19, Matsumoto teaches the microscope system of claim 18, wherein the processor determines the second image acquisition condition using the model of computation corresponding to the type of subject ([0085] Furthermore, the initialization function may be stored for each type of cells forming the cell group or for each culture condition. Since the degree of cell growth varies depending on the cell type or culture condition, an image of the cell group imaged at the (N + 1) th time is stored by previously storing the initialization function for each cell type or culture condition as described above).

Regarding claim 20, Matsumoto teaches the microscope system of claim 19, wherein the processor updates the model of computation using teaching data ([0082] For estimation of the image signals of the fourth and subsequent imagings, an approximate function f (t) is determined based on, for example, the average values a1 to a3 of the image signal values of the cell group, and based on the approximate function f (t) The fourth and subsequent image signals may be estimated.)

Regarding claim 21, Matsumoto teaches the microscope system of claim 20, wherein teaching data with which the processor updates the model of computation corresponds to the type of subject ([0085] Furthermore, the initialization function may be stored for each type of cells forming the cell group or for each culture condition. Since the degree of cell growth varies depending on the cell type or culture condition, an image of the cell group imaged at the (N + 1) th time is stored by previously storing the initialization function for each cell type or culture condition as described above. [0016] Further, in the image pickup apparatus according to the present invention, the exposure condition acquiring unit can determine the exposure condition based on a histogram of an image signal of a cell image of each cell group.).

Regarding claim 27, Matsumoto teaches the microscope system of claim 18, wherein the acquisition condition of the second image includes a plurality of items (, each imaging target range is imaged under a plurality of exposure conditions to acquire a plurality of images, [0006])

Regarding claim 30, Matsumoto teaches the microscope system of claim 18, further comprising; an illumination optical system configured to illuminate an object with light emitted from a light source; a detection section configured to detect light from the object; and an image generation section configured to generate an image by employing the detected light ([0031] FIG. 2 is a view showing a schematic configuration of the imaging unit 10. As shown in FIG. As shown in FIG. 2, the imaging unit 10 has a white light source 11 that emits white light).

Regarding claim 31, Matsumoto teaches a microscope system comprising: 
a storage portion that stores a model of computation, which receives one or more input signals to determine one or more output signals ([0016] Further, in the image pickup apparatus according to the present invention, the exposure condition acquiring unit can determine the exposure condition based on a histogram of an image signal of a cell image of each cell group.); and 
a processor (1) that, using the model of computation, determines an acquisition condition of a second image based on (i) a first image and (ii) an acquisition condition of the first image and  (2) updates the model of computation using teaching data (Based on the image signal for each cell group imaged up to the N-th time, the image signal for each cell group after the N + 1-th time is estimated, and the exposure condition for high magnification imaging is determined based on the estimated image signal. [0080]),
wherein the teaching data includes a first teaching image and an acquisition condition of the first teaching image, a second teaching image and an acquisition condition of the second teaching image, and a setting value of an acquisition condition corresponding to an image with maximum image quality (the exposure conditions for the plurality of imaging target ranges in the cell group for each cell group are based on the information of the cell group region. [0079]).

Regarding claim 36, Matsumoto teaches the microscope system of claim 31, wherein the acquisition condition of the second image includes a plurality of items (, each imaging target range is imaged under a plurality of exposure conditions to acquire a plurality of images, [0006])

Regarding claim 39, Matsumoto teaches the microscope system of claim 31 comprising: an illumination optical system configured to illuminate an object with light emitted from a light source; a detection section configured to detect light from the object; and an image generation section configured to generate an image by employing the detected light ([0031] FIG. 2 is a view showing a schematic configuration of the imaging unit 10. As shown in FIG. As shown in FIG. 2, the imaging unit 10 has a white light source 11 that emits white light).

Regarding claim 40, Matsumoto teaches a microscope system comprising: 
a decision section configured to decide, using a model of computation that receives one or more input signals to decide one or more output signals, an acquisition condition of a second image based on (1) a first image and (2) an acquisition condition of the first image ([0016] Further, in the image pickup apparatus according to the present invention, the exposure condition acquiring unit can determine the exposure condition based on a histogram of an image signal of a cell image of each cell group.); and 
an updating section configured to update the model of computation using teaching data (Based on the image signal for each cell group imaged up to the N-th time, the image signal for each cell group after the N + 1-th time is estimated, and the exposure condition for high magnification imaging is determined based on the estimated image signal. [0080]),
wherein the teaching data includs a first teaching image and an acquisition condition of the first teaching image, a second teaching image and an acquisition condition of the second teaching image, and a setting value of an acquisition condition corresponding to an image with maximum quality([0084] Further, for the approximation function f (t), the initial setting function fa (t) is stored in advance in the exposure condition acquisition unit 24, and the initial setting function is acquired based on the phase difference image captured up to the Nth time. The approximation function f (t) may be obtained by changing fa (t). Specifically, for example, a quadratic function fa (t) = at 2 + bt + c is stored in advance as the initial setting function fa (t), and the coefficient a and the coefficient b are calculated based on the phase difference image captured up to N times.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-26, 28-29, 32-35, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Harada (US 20180240225 A1).

Regarding claim 22, Matsumoto teaches the microscope system of claim 20. Matsumoto does not explicitly teach the following limitations, however, in an analogous art, Harada teaches wherein the teaching data includes a first teaching image and an acquisition condition of the first teaching image, a second teaching image and an acquisition condition of the second teaching image, and a setting value of an acquisition condition corresponding to an image with maximum image quality (the parameters may be determined as f1=9, f2=5, n1=128, and n2=64. The parameters to be adjusted by performing the learning process of the estimation process parameter (S402) are W1, W2, W3, B1, B2, and B3. [0103]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Harada and apply them to Matsumoto. One would be motivated as such as to obtain a high quality image by removing a degradation factor from a degraded image caused by the higher throughput imaging condition (Harada: [0016]).

Regarding claim 23, Matsumoto in view of Harada teaches the microscope system of claim 22. Harada teaches wherein the setting value corresponding to the image with maximum image quality is included in an acquisition condition under which the second teaching image was acquired ([0057] Then, the sample observation method includes the following step. In the step of acquiring the pair of images in the learning objective image acquisition step, an image captured by changing one or more imaging conditions from preset imaging conditions so as to obtain desired image quality is set as the degraded image). The same motivation used to combine Matsumoto in view of Harada in claim 20 is applicable.

Regarding claim 24, Matsumoto in view of Harada  teaches the microscope system of claim 22. Harada teaches wherein: the first image is used as the first teaching image; the acquisition condition of the first image is used as the acquisition condition of the first teaching image; the second image is used as the second teaching image; and the acquisition condition of the second image is used as the acquisition condition of the second teaching image (the parameters may be determined as f1=9, f2=5, n1=128, and n2=64. The parameters to be adjusted by performing the learning process of the estimation process parameter (S402) are W1, W2, W3, B1, B2, and B3. [0103]). The same motivation used to combine Matsumoto in view of Harada in claim 20 is applicable.

Regarding claim 25, Matsumoto in view of Harada  teaches the microscope system of claim 22. Harada teaches the processor generates the first and second teaching images and selects the second teaching image from a plurality of images ([0017] A learning type high quality image estimation process is utilized, thereby enabling the high quality image to be output even under the higher throughput imaging condition. H). The same motivation used to combine Matsumoto in view of Harada in claim 20 is applicable.

Regarding claim 28, Matsumoto teaches the microscope system of claim 18. Matsumoto does not explicitly teach the following limitations, however, in an analogous art, Harada teaches wherein the model of computation is generated using machine learning (changing an imaging condition for the same site on the sample, learning a correspondence relationship between both of the images by using a machine learning technique, and estimating the high quality image when the degraded image is input to the device.). The same motivation used to combine Matsumoto in view of Harada in claim 20 is applicable.

Regarding claim 29, Matsumoto teaches the microscope system of claim 18. Matsumoto does not explicitly teach the following limitations, however, in an analogous art, Harada teaches wherein the model of computation includes a neural network ([0105] In an estimation process parameter updating process (S706), a general error back propagation method may be used in learning the neural network.). The same motivation used to combine Matsumoto in view of Harada in claim 20 is applicable.

Regarding claim 32, Matsumoto teaches the microscope system of claim 31. Matsumoto does not explicitly teach the following limitations, however, in an analogous art, Harada teaches wherein the seting value corresponding to the image with maximum image quality is included in an acquisition condition under which the second teaching image was acquired (, an image captured by changing one or more imaging conditions from preset imaging conditions so as to obtain desired image quality [0057]). The same motivation used to combine Matsumoto in view of Harada in claim 20 is applicable.

Regarding claim 33, Matsumoto teaches the microscope system of claim 31. Matsumoto does not explicitly teach the following limitations, however, in an analogous art, Harada teaches wherein: the first image is used as the first teaching image; the acquisition condition of the first image is used as the acquisition condition of the first teaching image; the second image is used as the second teaching image; and the acquisition condition of the second image is used as the acquisition condition of the second teaching image (the parameters may be determined as f1=9, f2=5, n1=128, and n2=64. The parameters to be adjusted by performing the learning process of the estimation process parameter (S402) are W1, W2, W3, B1, B2, and B3. [0103]). The same motivation used to combine Matsumoto in view of Harada in claim 20 is applicable.

Regarding claim 34, Matsumoto teaches the microscope system of claim 31. Matsumoto does not explicitly teach the following limitations, however, in an analogous art, Harada teaches the processor generates the first and second teaching images and selects the second teaching image from a plurality of images ([0057] Then, the sample observation method includes the following step. In the step of acquiring the pair of images in the learning objective image acquisition step, an image captured by changing one or more imaging conditions from preset imaging conditions so as to obtain desired image quality is set as the degraded image).. The same motivation used to combine Matsumoto in view of Harada in claim 20 is applicable.

Regarding claim 37, Matsumoto teaches the microscope system of claim 31. Matsumoto does not explicitly teach the following limitations, however, in an analogous art, Harada teaches wherein the model of computation is generated using machine learning  (changing an imaging condition for the same site on the sample, learning a correspondence relationship between both of the images by using a machine learning technique, and estimating the high quality image when the degraded image is input to the device.). The same motivation used to combine Matsumoto in view of Harada in claim 20 is applicable.

Regarding claim 38, Matsumoto teaches the microscope system of claim 31. Matsumoto does not explicitly teach the following limitations, however, in an analogous art, Harada teaches wherein the model of computation includes a neural network ([0105] In an estimation process parameter updating process (S706), a general error back propagation method may be used in learning the neural network.). The same motivation used to combine Matsumoto in view of Harada in claim 20 is applicable.

Allowable Subject Matter
Claim 26 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486